Case 3:21-cv-00022-NKM-JCH Document 15 Filed 07/29/21 Page 1 of 1 Pageid#: 72



                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF VIRGINIA
                        CHARLOTTESVILLE DIVISION


                                                     Action No: 3:21CV22
 Robert Schilling                                    Date: 7/29/21
                                                     Judge: Joel C. Hoppe, USMJ
 vs.
                                                     Court Reporter: Karen Dotson,
 Richard Jake Washburne, et al                       AT&T Conference Manager
                                                     Deputy Clerk: Karen Dotson



  Plaintiff Attorney(s)                       Defendant Attorney(s)
  Matthew Hardin                              Jim Guynn



                                  LIST OF WITNESSES

 PLAINTIFF/GOVERNMENT:                        DEFENDANT:
 1.                                           1.



PROCEEDINGS:
Telephonic Motion Hearing:
Doc #10 – Motion to Amend/Correct Pretrial Order

Mr. Hardin argues motion
Court amends deadlines
Court will issue order




Time in court: 9:31-9:45=14 minutes
